FILED
                            NOT FOR PUBLICATION                             MAR 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALONZO TREVON TALLEY,                            No. 15-17238

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00781-LJO-DLB

 v.
                                                 MEMORANDUM*
CANTU; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      California state prisoner Alonzo Trevon Talley appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and a state law negligence claim. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1915(e) and 1915A for failure to state a claim. Resnick v. Hayes, 213
F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.

1998) (order). We affirm.

      Talley has failed to address in his opening brief the district court’s dismissal

of the claims alleged in his operative complaint, and has therefore waived his

appeal of the district court’s dismissal order. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims

that were not actually argued in appellant’s opening brief.”); Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived).

      The district court declined to exercise supplemental jurisdiction over the

state law negligence claim, and we construe the dismissal of this claim to be

without prejudice. See Gini v. Las Vegas Metro. Police Dep’t, 40 F.3d 1041, 1046

(9th Cir. 1994).

      Talley’s motion for appointment of counsel, filed on November 27, 2015, is

denied.

      AFFIRMED.




                                          2                                      15-17238